UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                               No. 96-60106
                             Summary Calendar


          MARGARET JOYCE MAIN, as administratrix of the
              Estate of David C. V. Yamas, Deceased;
                  SHERYL KATHERINE-ANN VAVOSA; and
                     PAUL MICHAEL MARTIN YAMAS,

                                                 Plaintiffs-Appellants,


                                  VERSUS


                        OFFICE DEPORT, INC.,

                                                    Defendant-Appellee.




           Appeal from the United States District Court
             For the Southern District of Mississippi
                             (3:95-CV-135-BN)
                             October 23, 1996


Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

      Plaintiffs   brought    this   diversity   suit   seeking   damages,

claiming that Office Depot, Inc. breached statutory and common law

duties, which breach was a proximate cause of the wrongful death of


  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
David Yamas. The district court granted summary judgment to Office

Depot holding that Office Depot owed no duty, statutory or common

law, to David Yamas under the facts of this case.    The district

court further held that Office Depot’s acts were not a proximate

cause of the accident which resulted in the death of David Yamas.

     After conducting a de novo review of the record in this case,

we conclude that Office Depot was entitled to summary judgment for

essentially the reasons set out in the district court’s order.

Main v. Office Depot, Inc., Cause No. 3:95-CV-135BN, S.D.Miss.,

January 31, 1996.

     AFFIRMED.